DETAILED ACTION
This communication is responsive to the After Final Amendment filed July 13, 2022.  Claims 1-11 and 13-20 are currently pending.
All currently pending clams are ALLOWED.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 13-20 are allowed over the closest prior art reference, Green et al. (US 2,545,144).  As discussed in previous Office Actions, Green teaches a process for the polymerization of isobutene and dimethyl butadiene in methyl chloride in the presence of carbon dioxide.  (See col. 13, lines 45-72.)  However, Green does not teach or fairly suggest the clamed process.  In particular, Green does not teach or fairly suggest a solution polymerization process.  A solution polymerization requires that the catalyst system, monomer, and resulting polymer all remain dissolved in a solvent.  In contrast, the polymerization process of Green results in a solid polymer product that does not remain in solution; rather, the polymer is present in a slurry.  Further, Green does not teach or fairly suggest any other polymerization process, solution or otherwise.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763